Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 1 of 18 Page ID #:451

    1 KELLER/ANDERLE LLP
      Jennifer L. Keller (SBN 84412)
    2
      jkeller@kelleranderle.com
    3 Chase A. Scolnick (SBN 227631)
      cscolnick@kelleranderle.com
    4
      Jay P. Barron (SBN 245654)
    5 jbarron@kelleranderle.com
      18300 Von Karman Avenue, Suite 930
    6
      Irvine, California 92612
    7 Tel.: (949) 476-8700
      Fax: (949) 476-0900
    8
    9 Attorneys for Defendants
      KEVIN SPACEY FOWLER and
   10
      M. PROFITT PRODUCTIONS, INC.
   11
   12
                            UNITED STATES DISTRICT COURT
   13
                          CENTRAL DISTRICT OF CALIFORNIA
   14
        JOHN DOE, an individual,                )   Case No.: 2:19-cv-00750-RSWL (SSx)
   15                                           )
   16                Plaintiff,                 )   DEFENDANTS’ OPPOSITION TO
                                                )   PLAINTIFF’S MOTION FOR
   17          vs.                              )   JOINDER AND REMAND TO
   18                                           )   STATE COURT
        KEVIN SPACEY FOWLER, an                 )
   19   individual, M. PROFITT                  )   Date: April 16, 2019
   20   PRODUCTIONS, INC., a California         )   Time: 10:00 a.m.
        Corporation, and DOES 1-9, inclusive.   )   Suite: TBD
   21                                           )
   22                Defendant.                 )
                                                )   Complaint Filed: September 27, 2018
   23                                           )
   24
   25
   26
   27
   28


        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                   TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 2 of 18 Page ID #:452

    1                                           TABLE OF CONTENTS
    2 I.      INTRODUCTION ........................................................................................... 1
    3 II.     BACKGROUND ............................................................................................. 2
    4         A.       The Original Complaint ........................................................................ 2
    5         B.       The Amended Complaint ...................................................................... 3
    6 III.    PLAINTIFF IGNORES THE LEGAL STANDARD THAT
              GOVERNS HIS MOTION, AND THE BURDEN HE MUST
    7
              OVERCOME TO JOIN PROFITT PRODUCTIONS .................................... 4
    8
              A.       Courts Closely Scrutinize Post-Removal Attempts To Add
    9                  A Non-Diverse Party, And Weigh A Series Of Factors In
                       Determining Whether Plaintiff’s Amendment Should Be
   10
                       Permitted ............................................................................................... 4
   11
              B.       Plaintiff Has No Right To Amend To Join Non-Diverse
   12                  Party Under Rule 15 .............................................................................. 5
   13 IV.     PLAINTIFF PROVIDES NO EVIDENCE OR SUPPORT FOR
              ANY OF THE FACTORS THAT COURTS WEIGH UNDER
   14
              28 U.S.C. §1447(e). ALL OF THEM FAVOR REJECTING
   15         JOINDER. ....................................................................................................... 7
   16         1.       Profitt Productions Is Not A Necessary Party ...................................... 7
   17         2.       No Statute Of Limitations Bar Exists If Joinder Of Profitt
   18                  Productions Is Denied ........................................................................... 9

   19         3.       Plaintiff Was Dilatory In Adding Profitt Productions And
                       Provides No Evidence Or Explanation For the Delay .......................... 9
   20
              4.       Plaintiff’s Motive for Seeking to Join Profitt Productions
   21                  Is Transparent and Improper; It was Done To Destroy
   22                  Diversity. ............................................................................................. 10

   23         5.       Plaintiff’s Purported Claim Against Profitt Production Is
                       Premised Only On Speculation And Easily Refuted
   24                  Allegations .......................................................................................... 12
   25 V.      CONCLUSION ............................................................................................. 14
   26
   27
   28

                                             i
           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                      TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 3 of 18 Page ID #:453

    1                                           TABLE OF AUTHORITIES
    2 Cases
    3 Boon v. Allstate Ins. Co., 229 F. Supp. 2d 1016 (C.D. Cal. 2002) ................... passim
    4 Calderon v. Lowe’s Home Centers, LLC, 2015 WL 3889289 (C.D. Cal.
            June 24, 2015) ............................................................................................. 5, 8
    5
      Clinco v. Roberts, 41 F. Supp. 2d 1080 (C.D. Cal. 1999) ................................ passim
    6
      Desert Empire Bank v. Ins. Co. of N. Am., 623 F.2d 1371 (9th Cir.
    7
            1980) ................................................................................................................ 5
    8
      Doe v. Starbucks, Inc., 2009 WL 5183773 (C.D. Cal. Dec. 18, 2009) ................... 13
    9
      Jones v. Kern High School Dist., 2008 WL 3850802 (E.D. Cal. Aug.
   10       14, 2008) .............................................................................................. 8, 13, 14
   11 Lopez v. General Motors Corp., 697 F.2d 1328 (9th Cir. 1983) ............................... 7
   12 Newcombe v. Adolf Coors Co., 157 F.3d 686 (9th Cir. 1998) .............................. 4, 9
   13 Williams v. Costco Wholesale Corp., 471 F.3d 975 (9th Cir. 2006) ......................... 3
   14
   15 Statutes
   16 28 U.S.C. § 1447(e) ........................................................................................... 4, 5, 6
   17 Cal. Civ. Proc. Code § 52.4(b)..................................................................... 2, 8, 9, 13
   18 Cal. Civ. Proc. Code § 472 ........................................................................................ 9
   19
   20 Other Authorities
   21 Black’s Law Dictionary (10th ed. 2014) ................................................................. 13
   22
   23 Rules
   24 Fed. R. Civ. P. 12(a)(1)(B) ........................................................................................ 6
   25 Fed. R. Civ. P. 15 ................................................................................................... 6, 7
   26 Fed. R. Civ. P. 19(a). ................................................................................................. 7
   27
   28

                                             ii
           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                      TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 4 of 18 Page ID #:454

    1 I.      INTRODUCTION
    2         Plaintiff John Doe does not dispute that this case was properly removed to
    3 federal court. Nor does he dispute that this Court has diversity jurisdiction over it.
    4 Instead, he claims that within days after removal he suddenly “discovered” the
    5 existence of M. Profitt Productions, Inc., a non-diverse company affiliated with the
    6 lone defendant, Kevin Spacey Fowler.            And, since adding Profitt Productions
    7 theoretically destroys diversity, Plaintiff asserts the case should be remanded to state
    8 court. But Plaintiff ignores the legal test he must overcome to be permitted to join a
    9 diversity-destroying defendant after removal, and controlling law demands that his
   10 tactic must be closely scrutinized. Besides Plaintiff’s improper motive and belated
   11 joinder, Profitt Productions is an unnecessary and improper party that could not have
   12 had anything to do with the purported physical intrusion on which Plaintiff bases his
   13 claims.1 Plaintiff added Profitt Productions not for any legitimate or necessary purpose
   14 but only to eliminate this Court’s diversity jurisdiction. His attempt to manipulate
   15 circumstances to trigger remand should be rejected.
   16         Plaintiff did not name Profitt Productions in his original complaint, nor did he
   17 try to add it in the months before removal. Now, however, nearly two-and-a-half years
   18 after the alleged incident (but only 19 days after removal), Plaintiff is attempting to
   19 join Profitt Productions for the first time, and only for one of the five causes of action.
   20 The substantive allegations against Profitt Productions belie their merit and expose the
   21 hasty attempt to join it as nothing more than a tactic to destroy diversity.
   22         Plaintiff alleges no independent wrongful conduct by Profitt Productions and
   23 Does 1-9. Plaintiff alleges only that Profitt Productions is a loan-out company used
   24 by Mr. Fowler. On that basis alone, Plaintiff claims Mr. Fowler “is” the company so
   25 the company should be joined as a defendant to Plaintiff’s gender violence claim.
   26
      1
               Shortly after Plaintiff filed his FAC, Mr. Fowler filed a motion for
   27 misjoinder that also illustrates why Profitt Productions and Does 1-9 should not be
      joined. (See ECF Nos. 26, 26-1, 26-2, & 26-3.) Defendants incorporate the
   28 documents filed in support of that motion in their opposition to Plaintiff’s motion to
      remand.
                                             1
           DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                      TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 5 of 18 Page ID #:455

    1          But the mere existence of the loan-out company does not entitle Plaintiff to
    2 name it in his gender violence claim. The underlying gender violence statute expressly
    3 disallows vicarious liability for such claims, and Plaintiff cannot legitimately claim
    4 this corporate entity personally committed the alleged physical intrusion, as the statute
    5 requires. See Cal. Civ. Code, § 52.4. To try to justify naming Profitt Productions,
    6 Plaintiff speculates Profitt Productions “may” have rented the Malibu house at which
    7 the alleged assault occurred, or claims Mr. Fowler was engaged in filming through
    8 Profitt Productions at that time. But Plaintiff has no evidence to support even those
    9 flimsy allegations, and there is none. Profitt Productions was not renting a Malibu
   10 house when the alleged assault occurred, nor was Mr. Fowler operating through that
   11 entity to conduct filming at the time. Even if his allegations against Profitt Productions
   12 were sufficient to survive a motion to dismiss (which they are not), it still would be
   13 insufficient grounds for joining them to this case. Clinco v. Roberts, 41 F. Supp. 2d
   14 1080, 1088 (C.D. Cal. 1999) (rejecting post-removal joinder of non-diverse party even
   15 though plaintiff “might survive a motion to dismiss because of the liberal pleading
   16 rules”).
   17          Plaintiff’s amendment joining Profitt Productions and Does 1-9 is a ruse
   18 designed to justify Plaintiff’s attempt to have this case improperly sent back to state
   19 court. The Court should deny Plaintiff’s motion, reject the attempted joinder of Profitt
   20 Productions, and maintain jurisdiction.
   21 II.      BACKGROUND
   22          A.    The Original Complaint
   23          On September 27, 2018, Plaintiff filed his complaint alleging six causes of
   24 action all centered on an alleged incident in October 2016. (ECF No. 1-1.) The
   25 complaint named only one defendant – Mr. Fowler. Plaintiff did not serve Mr.
   26 Fowler until January 3, 2019, and Mr. Fowler timely removed this case to federal
   27 court on January 31, 2019. (ECF Nos. 1, 1-4.)2
   28   2
                   Mr. Fowler’s timely and properly removal vests this Court with
        jurisdiction over this case. In his motion, Plaintiff does not challenge the removal
                                              2
            DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                       TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 6 of 18 Page ID #:456

    1         The parties thereafter engaged in a meet and confer about certain deficiencies
    2 in Plaintiff’s complaint, including the untimeliness of Plaintiff’s false imprisonment
    3 claim given the applicable one-year statute of limitations. (ECF No. 26-1 (Barron
    4 Decl.) ¶ 4.) After Mr. Fowler filed a Rule 12 motion regarding the original
    5 complaint on February 7, 2019, Plaintiff’s counsel informed Mr. Fowler’s counsel
    6 they intended to file an amended complaint to remove the time-barred false
    7 imprisonment claim. (Id., ¶¶ 4-5.) Plaintiff’s counsel disclosed no other changes to
    8 the contemplated amended complaint, nor did Mr. Fowler’s counsel agree any could
    9 be made. (Id.)
   10         B.    The Amended Complaint
   11         Plaintiff filed his First Amended Complaint on February 19, 2019. (ECF No.
   12 14 (“FAC”).) The FAC’s substantive allegations regarding the alleged October
   13 2016 incident are identical to those in the original Complaint. The FAC’s first four
   14 claims name only Mr. Fowler. But the fifth cause of action for gender violence adds
   15 Profitt Productions and Does 1 through 9 as defendants to that claim.
   16         Plaintiff’s new allegations as to Profitt Productions claim – for the first time –
   17 that he “believes” and “thereon alleges” that Mr. Fowler was “performing or
   18 receiving services” through Profitt Productions when the alleged incident occurred.
   19 (FAC, ¶ 5.) Plaintiff also conjectures that the Malibu house at which the alleged
   20 incident occurred was rented by Profitt Productions as a location for Mr. Fowler to
   21 stay and to conduct “filming.” (FAC, ¶ 12.) For the gender violence claim itself,
   22 Plaintiff claims only that Plaintiff “believes” and “thereon alleges” there was
   23 “ongoing filming at or near the Residence” (where the massage took place) in which
   24 Profitt Productions purportedly was involved. (FAC, ¶ 57.) Plaintiff’s allegations
   25
   26 (nor could he), because the existence of federal diversity jurisdiction is determined
      at the time of removal. See, e.g., Williams v. Costco Wholesale Corp., 471 F.3d
   27 975, 976 (9th Cir. 2006) (“[T]he propriety of removal is determined solely on the
      basis of the pleadings filed in state court.”). Instead, in his motion, Plaintiff claims
   28 the ability to unilaterally amend his complaint to destroy diversity after removal has
      occurred. For reasons set forth below, he is mistaken.
                                           3
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 7 of 18 Page ID #:457

    1 that Profitt Productions was involved in the alleged incident are based entirely on
    2 Plaintiff’s “information and belief.” In other words, Plaintiff fails to allege he has
    3 personal knowledge of any facts regarding Profitt Productions’ purported
    4 involvement in the alleged incident.
    5        Nor does Plaintiff submit with his motion to remand any evidence about the
    6 substance of his allegations against Profitt Productions.3 (See ECF No. 21.) And
    7 the only explanation for the delay in naming Profitt Productions is Plaintiff’s
    8 counsel purportedly not discovering the existence of Profitt Productions, or “that
    9 film production trucks were present at the subject Malibu property,” until after the
   10 removal. (Mot. at 1; Olszewska Decl., ¶ 4.) Even if true, neither issue relates to the
   11 attempted joinder.
   12 III.   PLAINTIFF IGNORES THE LEGAL STANDARD THAT GOVERNS
   13        HIS MOTION, AND THE BURDEN HE MUST OVERCOME TO JOIN
   14        PROFITT PRODUCTIONS
   15        A.     Courts Closely Scrutinize Post-Removal Attempts To Add A Non-
   16               Diverse Party, And Weigh A Series Of Factors In Determining
   17               Whether Plaintiff’s Amendment Should Be Permitted
   18        District courts may reject attempts by a plaintiff to destroy diversity after a case
   19 has been removed. “If after removal the plaintiff seeks to join additional defendants
   20 whose joinder would destroy subject matter jurisdiction, the court may deny joinder,
   21 or permit joinder and remand the action to the State court.” 28 U.S.C. §1447(e); see
   22 also Newcombe v. Adolf Coors Co., 157 F.3d 686, 691 (9th Cir. 1998) (“The language
   23 of § 1447(e) is couched in permissive terms and it clearly gives the district court the
   24 discretion to deny joinder.”). District courts have “greater discretion in determining
   25 whether to allow an amendment to add a non-diverse party in a removed action that
   26
   27
      3
                Plaintiff’s motion gratuitously mentions unrelated allegations in other
   28 states and the purported difficulty in serving Mr. Fowler, even though neither issue
      has any relevance to this case or the issues raised in the motion.
                                           4
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 8 of 18 Page ID #:458

    1 destroys existing, diversity jurisdiction.” Calderon v. Lowe’s Home Centers, LLC,
    2 2015 WL 3889289, at *3 (C.D. Cal. June 24, 2015).
    3        Any post-removal attempt by plaintiff to add a non-diverse party must be closely
    4 scrutinized, and district courts should be skeptical of plaintiffs whose purported
    5 amendments will alter jurisdiction. See, e.g., Clinco, 41 F. Supp. 2d at 1088 (“[A]
    6 district court must scrutinize an attempted diversity-destroying amendment to ensure
    7 it is proper.”). “[T]he motive of a plaintiff in seeking the joinder of an additional
    8 defendant is relevant to a trial court’s decision to grant the plaintiff leave to amend his
    9 original complaint.” Id. 1083 (quoting Desert Empire Bank v. Ins. Co. of N. Am., 623
   10 F.2d 1371, 1376-1377 (9th Cir. 1980)) (recognizing the impropriety of “the joinder of
   11 new defendants in unilateral attempts to destroy the federal courts’ diversity
   12 jurisdiction over matters that the courts were in a suitable position to decide”). A
   13 district court “should look with particular care at such motive in removal cases, when
   14 the presence of a new defendant will defeat the court’s diversity jurisdiction.” Id.
   15        When deciding whether to exercise discretion under 28 U.S.C. § 1447(e) to
   16 permit an amendment that includes a diversity-destroying joinder, district courts
   17 consider several factors: “(1) whether the party sought to be joined is needed for just
   18 adjudication and would be joined under Federal Rule of Civil Procedure 19(a); (2)
   19 whether the statute of limitations would prevent the filing of a new action against the
   20 new defendant should the court deny joinder; (3) whether there has been unexplained
   21 delay in seeking the joinder; (4) whether the joinder is solely for the purpose of
   22 defeating federal jurisdiction; and (5) whether the claim against the new party seems
   23 valid.” Clinco, 41 F. Supp. 2d. at 1082; see also Boon v. Allstate Ins. Co., 229
   24 F.Supp.2d 1016, 1019-1020 (C.D. Cal. 2002); Calderon, 2015 WL 3889289, at *3.
   25        B.     Plaintiff Has No Right To Amend To Join Non-Diverse Party Under
   26               Rule 15
   27        Plaintiff’s motion omits the relevant factors courts consider under 28 U.S.C.
   28 1447(e) and the close scrutiny necessary for post-removal amendments such as his.

                                           5
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 9 of 18 Page ID #:459

    1 Instead, his motion is based on the false premise he can unilaterally add a non-diverse
    2 defendant, thereby forcing the Court to remand to state court. Not so.
    3        Rule 15(a) allows a plaintiff to amend the complaint once as a matter of course,
    4 even after an initial responsive pleading or Rule 12 motion.             Fed. R. Civ. P.
    5 12(a)(1)(B). But that rule does not apply where, as here, a plaintiff attempts to add a
    6 party that destroys complete diversity. Even if a plaintiff purports to amend his
    7 complaint under Rule 15, district courts still must evaluate whether to reject or allow
    8 the amendment under 28 U.S.C. § 1447(e) if it would destroy the federal court’s
    9 jurisdiction. See, e.g., Clinco, 41 F. Supp. 2d at 1086-1088; Boon, 229 F. Supp. 2d at
   10 1020 & n.2. Any other result would allow a plaintiff to manipulate the forum and
   11 undermine public policy, including the policy of Rule 15 itself. Clinco, 41 F. Supp. 2d
   12 at 1086-1088.
   13        Clinco is directly on point. Like Plaintiff here, the Clinco plaintiff filed a state
   14 court action, the defendant removed the case to federal court based on diversity
   15 jurisdiction, and the plaintiff promptly amended his complaint to add non-diverse
   16 defendants. Clinco, 41 F. Supp. 2d at 1081. The plaintiff sought to remand the case
   17 back to state court, arguing that Rule 15 allowed him the right to unilaterally amend
   18 the complaint even if it destroyed diversity. The court reviewed the differing standards
   19 and case law under Rule 15 and under 28 U.S.C. §1447(e), and determined “that Rule
   20 15(a) does not apply to allow permissive amendment destroying diversity
   21 jurisdiction.”   Id. at 1086-1087.     The court reasoned that to allow permissive
   22 amendment under Rule 15 in such circumstances “would allow a plaintiff to
   23 improperly manipulate the forum of an action, a result that is quite different from the
   24 policies of Rule 15(a) and contrary to other policies that apply in this context.” Id. at
   25 1087. The policy behind Rule 15 allows the parties and the court to reach the merits
   26 of a dispute, and that policy is frustrated “if a plaintiff were permitted to amend a
   27 complaint solely to manipulate the forum in which the complaint will be heard.” Id.
   28 at 1087. Therefore, even if a plaintiff amends a pleading under Rule 15, if that

                                           6
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 10 of 18 Page ID #:460

    1 amendment would destroy diversity, it must be carefully examined and evaluated
    2 under the standards governing 28 U.S.C. § 1447(e). Id. at 1088.
    3 IV.    PLAINTIFF PROVIDES NO EVIDENCE OR SUPPORT FOR ANY OF
    4        THE FACTORS THAT COURTS WEIGH UNDER 28 U.S.C. §1447(e).
    5        ALL OF THEM FAVOR REJECTING JOINDER.
    6        Applied here, all of the factors courts consider under 28 U.S.C. §1447(e) weigh
    7 in favor of denying the joinder of the non-diverse Profitt Productions and disallowing
    8 Plaintiff from manufacturing grounds to remand this case from federal court, where it
    9 belongs.
   10        1.     Profitt Productions Is Not A Necessary Party
   11        Rule 19 allows joinder of a party that will not deprive the court of subject matter
   12 jurisdiction if the party’s absence would prevent the court from granting complete
   13 relief, would impede the absent party’s interest in the subject of the action, or would
   14 subject the parties to the danger of inconsistent obligations. Fed. R. Civ. P. 19(a).
   15        As an initial matter, Profitt Productions being joined would destroy complete
   16 diversity in contravention of Rule 19(a)’s provision that joinder be reserved for those
   17 who “will not deprive the court of subject-matter jurisdiction.” Fed. R. Civ. P. 19(a);
   18 Lopez v. General Motors Corp., 697 F.2d 1328, 1332 (9th Cir. 1983) (“The joinder of
   19 either the dealer or the lawyers would deprive the court of jurisdiction. Thus, under
   20 Rule 19(a), they are not to be joined.”).
   21        Moreover, Profitt Productions is not needed for complete relief to be achieved
   22 between Plaintiff and Mr. Fowler. A party only tangentially related to the alleged
   23 wrongdoing cannot be deemed a necessary party under Rule 19 to destroy diversity.
   24 “Courts that have approved discretionary joinder look at least for a high degree of
   25 involvement by the defendant in the occurrences that gave rise to the plaintiff’s cause
   26 of action.” Boon, 229 F. Supp. 2d at 1022 (emphasis added). As shown by Plaintiff’s
   27 attempt to name Profitt Productions only 19 days after removal, and the indefinite and
   28

                                           7
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 11 of 18 Page ID #:461

    1 flimsy allegations against Profitt Productions, it is clear Profitt Productions is nothing
    2 more than a diversity-destroying addition to the complaint.
    3        Here, Profitt Productions is named as a defendant in only one of the five causes
    4 of action. But that cause of action for gender violence under California Civil Code
    5 § 52.4 disallows a plaintiff from using a vicarious liability theory to assert a claim
    6 against an employer or entity. See Cal. Civ. Code 52.4(e); Jones v. Kern High School
    7 Dist., 2008 WL 3850802, at *29 (E.D. Cal. Aug. 14, 2008) (recognizing “the
    8 proscription against vicarious liability set forth in Section 52.4(d) [now Section
    9 52.d(e)].”). Accordingly, Plaintiff cannot obtain any relief from Profitt Productions
   10 based on the sparse allegations in the FAC, and certainly none that could not also be
   11 gained from the existing defendant, Mr. Fowler (who, unlike Profitt Productions, is
   12 named as a defendant for all causes of action). In his motion, Plaintiff even admits the
   13 relief he seeks against Profitt Productions is identical to that he seeks against Mr.
   14 Fowler, not something greater or different than what was sought in the original
   15 complaint. (Mot. at 5.)
   16        Additionally, Plaintiff does not allege that Profitt Productions engaged in any
   17 independent wrongdoing that led to his claimed injuries, and courts do not allow
   18 diversity-destroying joinder where the allegations against the new party simply
   19 duplicate the existing ones. Calderon, 2015 WL 3889289, at *4 (denying joinder of
   20 employee, given allegations against him duplicated those of existing defendant
   21 employer). Plaintiff merely speculates that he “believes” and “thereon alleges” that
   22 Mr. Fowler was conducting filming through Profitt Productions around the time the
   23 alleged assault occurred, or that Profitt Productions had rented the Malibu house at
   24 which the alleged assault took place. As discussed below, these allegations are
   25 contrived and false. Plaintiff cannot use speculation to justify joining a party that
   26 would only serve Plaintiff’s true intention of destroying diversity.         This factor
   27 therefore weighs in favor of refusing joinder.
   28

                                           8
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 12 of 18 Page ID #:462

    1          2.    No Statute Of Limitations Bar Exists If Joinder Of Profitt
    2                Productions Is Denied
    3          The only claim against Profitt Productions is for gender violence, and the
    4 statute of limitations for that claim is three years. Cal. Civ. Code § 52.4(b). The
    5 alleged incident occurred in October 2016, thereby providing Plaintiff sufficient
    6 time to bring a gender violence claim in state court in the highly unlikely event he
    7 wishes to pursue the frivolous claim against Profitt Productions. Because the gender
    8 violence claim against Profitt Productions would not be time-barred, this factor
    9 weighs against the joinder. See Clinco, 41 F. Supp. 2d at 1083; Boon, 229 F. Supp.
   10 2d at 1023.4
   11          3.    Plaintiff Was Dilatory In Adding Profitt Productions And Provides
   12                No Evidence Or Explanation For the Delay
   13          This action was filed in the superior court on September 27, 2018, nearly two
   14 years after the alleged incident in October 2016. Mr. Fowler was the only defendant
   15 named in the Complaint, which named no Doe defendants and made no allegations
   16 about any filming at the Malibu house or the role of any production or “loan-out”
   17 company. The case remained in state court for over four months, until Mr. Fowler
   18 timely removed the case to federal court on January 31, 2019. During that entire four-
   19 month period, Plaintiff could have amended his original complaint (without leave of
   20 the superior court) to add Profitt Productions. See Cal. Civ. Proc. Code § 472. But he
   21 did not.
   22
   23   4
                   Plaintiff can suffer no undue prejudice if Profitt Productions is not
        permitted to be joined to this case. To the extent Profitt Productions is believed to
   24   have relevant information, Plaintiff can subpoena it. Further, Plaintiff could still
        proceed in state court, and any burden of pursing two separate actions cannot be
   25   prioritized over improper post-removal amendments. See Newcombe, 157 F.3d at
        691 (“[Plaintiff] would not suffer undue prejudice due to Cassidy’s absence as a
   26   party because he could subpoena Cassidy to testify at trial, and if he so chose, he
        could still proceed separately against Cassidy in state court.”); Boon, 229 F.Supp.2d
   27   at 1025 (recognizing that parallel actions in state and federal court may be more
        difficult but that the “interests of judicial economy are not unreasonably burdened”
   28   by requiring plaintiff to pursue claims in state court against a defendant added after
        removal).
                                              9
            DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                       TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 13 of 18 Page ID #:463

    1        Plaintiff disclosed no intention to amend to add Profitt Productions as a
    2 defendant at any time before the FAC was filed. (ECF No. 26-1 (Barron Decl.) ¶¶ 4-
    3 5.) After Mr. Fowler filed his initial Rule 12 motion, Plaintiff’s counsel amended the
    4 complaint to eliminate the time-barred false imprisonment claim. But nothing was
    5 disclosed or suggested about Plaintiff’s intent to add a new party. (Id.) Nor was any
    6 such amendment agreed to. (Id.)
    7        It is not credible that Plaintiff ignored and failed to investigate any potential
    8 claims against an entity defendant like Profitt Productions, and then realized for the
    9 first time two weeks after removal that Profitt Productions should be named. “[A]fter
   10 the initial complaint is filed and removal occurs, it is within the Court’s discretion
   11 under §1447(e) to deny joinder of a diversity-destroying party whose identify was
   12 ascertainable and thus could have been named in the first complaint.” Boon, 229 F.
   13 Supp. 2d at 1022-1023 (emphasis added). The conclusory (and pretextual) explanation
   14 provided in the declaration from Plaintiff’s counsel that their firm did not learn about
   15 Profitt Productions until recently – with no explanation for how or why it was
   16 discovered or why it was not discovery earlier – only reinforces no good reason exists
   17 for the delay in naming Profitt productions. This factor therefore weighs in favor of
   18 disallowing joinder of Profitt Productions.
   19        4.     Plaintiff’s Motive for Seeking to Join Profitt Productions Is
   20               Transparent and Improper; It was Done To Destroy Diversity.
   21        Plaintiff’s attempt to join Profitt Productions is transparent. As in Clinco, the
   22 timing of Plaintiff’s “amendment of the complaint was caused by the removal rather
   23 than an evolution of his case.” Clinco, 41 F. Supp. 2d at 1083. District courts are
   24 rightly skeptical of a plaintiff’s motives when a diversity-destroying amendment is
   25 made shortly after removal. Here, Plaintiff’s first mention of Profitt Productions was
   26 when he filed the FAC on February 19, 2019 – nearly five months after this lawsuit
   27 was filed and nearly two-and-a-half years after the alleged incident, but just 19 days
   28 after removal to this Court.

                                          10
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 14 of 18 Page ID #:464

    1        Plaintiff claims his delay in adding Profitt Productions occurred because he did
    2 not learn about that entity until after removal. (Mot. at 1, 4; Olszewska Decl., ¶ 4.)
    3 Even if true, the reason for that is simple – after this case was removed to federal court,
    4 Plaintiff and his counsel looked for any entity connected with Mr. Fowler that could
    5 be used to gin up an amendment aimed at trying to defeat diversity jurisdiction. The
    6 existence of Profitt Productions was not a secret, and Plaintiff readily discovered the
    7 public California Secretary of State filing once it had a strategic (procedural) motive
    8 to look for it. And the Secretary of State form showing Mr. Fowler’s connection to
    9 Profitt Productions appears to be the only basis for the allegations against Profitt
   10 Productions. Neither the FAC nor the motion contain any evidence that Profitt
   11 Productions was related to Plaintiff’s assault allegations. Instead, Plaintiff speculates
   12 – with no declaration or any other evidence in support – that Profitt Productions “may
   13 well” have leased the Malibu home or paid for the massage. Such speculation not only
   14 is easily refuted but reveals the manipulative nature of the attempted amendment.
   15        Plaintiff also submits a declaration from his counsel claiming that Plaintiff’s
   16 counsel did not discover until recently “that film production trucks were present at the
   17 subject Malibu property on the date of the subject incident.” (Olszewska Decl., ¶ 4;
   18 Mot. at 4.) Again, no declaration is provided from Plaintiff, and no explanation is
   19 provided on why this piece of information was not “discovered” until shortly after
   20 removal. Regardless, the purported presence of film production trucks at the Malibu
   21 property could have nothing to do with Profitt Productions because Mr. Fowler was
   22 not involved in any filming through Profitt Productions around that time. (ECF No.
   23 26-2 (Fowler Decl.) ¶ 3.) Even under Plaintiff’s claimed version of events, he has no
   24 basis to join Profitt Productions.
   25        Tellingly, Plaintiff’s motion reveals his motive is to flee this federal forum by
   26 stating he “always intended this to be a California case.” (Mot. at 5.) But Plaintiff
   27 does not have ultimate authority over the forum in which this case will be litigated.
   28 He filed a complaint making serious allegations against an individual domiciled in

                                          11
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 15 of 18 Page ID #:465

    1 Maryland. Federal jurisdiction is proper and appropriate, and cannot be undermined
    2 by a plaintiff who belatedly concocts a spurious reason for adding a non-diverse party.
    3        This type of abuse is the reason district courts are instructed to “scrutinize the
    4 propriety of the amendment;” otherwise, “the option of adding a nominal defendant
    5 solely to defeat diversity jurisdiction would be available to any plaintiff who desired
    6 to take advantage of it.” Clinco, 41 F. Supp. 2d at 1087 n.4. The policies of the
    7 Federal Rules are not served, and instead are undermined, by attempted
    8 “amendments that seek to create some procedural advantage.” Id. at 1087.
    9        5.     Plaintiff’s Purported Claim Against Profitt Production Is Premised
   10               Only On Speculation And Easily Refuted Allegations
   11        Finally, the allegations against Profitt Productions are vague and paper-thin.
   12 More importantly, they are false. A plaintiff cannot add a non-diverse defendant based
   13 on claims that appear to be weak on the merits, especially where the allegations against
   14 that party are made only on “information and belief.” See Clinco, 41 F. Supp. 2d at
   15 1084 (disallowing joinder in part because plaintiff likely could not prevail on claim
   16 against non-diverse party even if he found evidence to support his allegations made on
   17 “information and belief”). Even where a claim may survive a motion to dismiss, the
   18 claim should not be allowed to defeat jurisdiction where it appears weak on the merits.
   19 Id. And where the equities do not favor adding a non-diverse party, any perceived
   20 strength of the claim against the newly-added party is immaterial and cannot weigh in
   21 favor of joinder. Boon, 229 F.Supp.2d at 1025.
   22        Plaintiff’s allegations against Profitt Productions are factually unsupported and
   23 legally unsound. Plaintiff named Profitt Productions (and the new Doe defendants) as
   24 defendants only in the gender violence cause of action. And all allegations regarding
   25 Profitt Productions’ involvement in the alleged assault are made on “information and
   26 belief.” (FAC, ¶¶ 5, 12, 57.) Plaintiff claims Mr. Fowler is an officer and employee
   27 of Profitt Productions. (FAC, ¶ 5.) Based on the existence of this loan-out company,
   28 which Plaintiff admits is nothing more than a passive entity used by actors “to manage

                                          12
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 16 of 18 Page ID #:466

    1 cash flow, tax payments, and maximize deductions for business expenses” (Mot. at 3),
    2 Plaintiff makes the unsupported leap that Mr. Fowler “therefore is the company.”
    3 (Mot. at 1 (emphasis in original).) In essence, Plaintiff asserts Mr. Fowler and Profitt
    4 Productions are coextensive, and that Mr. Fowler exists through Profitt Productions
    5 every minute of every day such that Profitt Productions can be charged with civil
    6 liability coterminously with Mr. Fowler individually. Plaintiff offers no support or
    7 authority for this preposterous premise.
    8         Additionally, Plaintiff’s claims against Profitt Productions are defective on their
    9 face. The applicable California statute expressly disallows any claim of vicarious
   10 liability against an employer or entity defendant, stating: “Notwithstanding any other
   11 laws that may establish the liability of an employer for the acts of an employee, this
   12 section does not establish any civil liability of a person because of his or her status as
   13 an employer, unless the employer personally committed an act of gender violence.”
   14 Cal. Civ. Code, § 52.4(e) (emphasis added); Jones v. Kern High School Dist., 2008
   15 WL 3850802, at *29; Doe v. Starbucks, Inc., 2009 WL 5183773, at *10-11 (C.D. Cal.
   16 Dec. 18, 2009).
   17         Plaintiff does not and cannot allege that Profitt Productions, described as a
   18 passive “loan-out company” created for tax advantages, personally used physical
   19 force, or committed an intrusion onto or invasion of Plaintiff, as required for a gender
   20 violence claim. See Cal. Civ. Code § 52.4(c), (e). No case citing to California’s gender
   21 violence statute has applied it against a corporate entity or permitted the alter ego type
   22 of theory implicitly attempted by Plaintiff. And the statutory language suggests only
   23 natural persons, not entities, can be a target of the claim because only natural
   24 individuals can “personally” commit the physical force, intrusion, or invasion
   25 necessary to state a claim. See, e.g., Black’s Law Dictionary (10th ed. 2014) (defining
   26 “person” as “A human being”). Nor is there any legal authority (or factual support)
   27 for Plaintiff’s theory that Profitt Productions can be equally liable because Mr. Fowler
   28 supposedly “is” the company. Courts routinely dismiss gender violence claims against

                                          13
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 17 of 18 Page ID #:467

    1 employers or entities when plaintiffs enter “uncharted waters” in attempting to plead
    2 around the statute’s clear bar against vicarious or employer liability. See, e.g., Jones
    3 v. Kern High School Dist., 2008 WL 3850802, at *29. If Plaintiff were permitted to
    4 maintain a claim against Profitt Productions based on these allegations, it would
    5 undermine the public policy of the California Civil Code by expanding civil liability
    6 beyond that expressed in the plain language of the statute.
    7        Further, and more fundamentally, Plaintiff’s speculative allegations against
    8 Profitt Productions are untrue, and the attempted joinder should be denied for that
    9 reason alone. All of Plaintiff’s allegations center on an alleged assault “[o]n or about
   10 October 2016.” According to Plaintiff, on “the relevant day in October 2016,” Profitt
   11 Productions purportedly was involved in ongoing filming at the Malibu house where
   12 the alleged assault occurred. But Profitt Productions did not rent a house in Malibu in
   13 or around October 2016, or at any time in the second half of 2016. (ECF No. 26-2,
   14 (Fowler Decl.), ¶ 4.) Nor did Mr. Fowler participate through Profitt Productions in
   15 any filming of any kind in the Los Angeles area in or around October 2016, or at any
   16 time it the second half of 2016. (Id., ¶ 3.) Profitt Productions has nothing to do with
   17 Plaintiff’s alleged incident, and was added as a party simply as a tactic to destroy
   18 diversity.
   19 V.     CONCLUSION
   20        Accordingly, Mr. Fowler respectfully requests that the Court deny Plaintiff’s
   21 motion, reject the attempted joinder of M. Profitt Productions, Inc., and Does 1-9, and
   22 maintain jurisdiction.
   23 Dated: March 26, 2019                         KELLER/ANDERLE LLP
   24
                                              By:    /s/ Jennifer L. Keller
   25                                                  Jennifer L. Keller
   26                                                  Chase A. Scolnick
                                                       Jay P. Barron
   27                                                  Attorneys for Defendants
   28                                                  KEVIN SPACEY FOWLER and
                                                       M. PROFITT PRODUCTIONS, INC.
                                          14
         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER AND REMAND
                                    TO STATE COURT
Case 2:19-cv-00750-RSWL-SS Document 38 Filed 03/26/19 Page 18 of 18 Page ID #:468

    1                                 PROOF OF SERVICE
    2
        STATE OF CALIFORNIA, COUNTY OF ORANGE
    3
            I am over the age of 18 and not a party to the within action. My business
    4
      address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On March
    5 26, 2019, I served the foregoing document described as
    6
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR JOINDER
    7               AND REMAND TO STATE COURT
    8
      on the following-listed attorneys who are not on the list to receive e-mail notices for
    9 this case (who therefore require manual notice) by the following means of service:
   10
            SERVED BY U.S. MAIL: There are currently no individuals on the list to
   11 receive mail notices for this case.
   12
             SERVED BY CM/ECF. I hereby certify that, on March 26, 2019, I
   13 electronically filed the foregoing with the Clerk of Court using the CM/ECF system.
   14 The filing of the foregoing document will send copies to the following CM/ECF
      participants:
   15
   16         The following are those who are currently on the list to receive e-mail
              notices for this case.
   17
   18         Genie Harrison, genie@genieharrisonlaw.com
              Amber Phillips, amber@genieharrisonlaw.com
   19         Mary Olszewska, mary@genieharrisonlaw.com
   20
   21       I declare under penalty of perjury under the laws of the United States that the
   22 foregoing is true and correct. Executed on March 26, 2019 at Irvine, California.
   23
   24                                               /s/ Courtney L. McKinney
                                                          Courtney L. McKinney
   25
   26
   27
   28


                                               1
                                        PROOF OF SERVICE
